BARNES, Presiding Judge,
dissenting.
While I agree with most of the analysis and the result reached in Judge McFadden’s dissent, I write only to emphasize that “it is not generally within the trial court’s power to make inquiries into the jury’s deliberations, or to speculate about the reasons for any inconsistency between guilty and not guilty verdicts. [Cit.]” Dumas v. State, 266 Ga. 797, 799 (2) (471 SE2d 508) (1996). The jury verdict form in this case makes it clear that the jury determined that Washington was not guilty of felony murder. Moreover, even if the verdict could be construed as ambiguous, a “defendant is entitled to the benefit of the doubt in the construction of an ambiguous verdict ([cit.]) . . . .” Lindsey v. State, 262 Ga. 665, 666 (1) (424 SE2d 616) (1993).